In a negligence action to recover damages for personal injuries, the plaintiff appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated May 20, 1986, which modified an amended judgment of the Civil Court of the City of New York, Kings County (Levine, J.), entered June 28, 1984, which was in favor of the plaintiff and against Banker’s Trust Company in the principal amount of $125,000 and which dismissed the third-party complaint, by vacating the award in favor of the plaintiff and dismissing the complaint.
Ordered that the order is affirmed, with costs, for reasons stated in the majority opinion at the Appellate Term. Mangano, J. P., Brown, Lawrence and Spatt, JJ., concur. [See, 133 Misc 2d 659.]